—Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered February 28, 1994, upon a verdict convicting defendant of the crime of criminal possession of a controlled substance in the third degree.
After a jury trial, defendant was convicted of criminal possession of a controlled substance in the third degree and sentenced as a predicate felon to a prison term of 121/2 to 25 years. Defendant argues that County Court abused its discretion in considering defendant’s statement in which he denied possessing drugs as a factor in imposing the harshest possible sentence. Upon our review of the sentencing transcript, we do not find that County Court abused its discretion in sentencing defendant. County Court considered the subject statement as indicative of defendant’s lack of remorse for his actions. It also considered defendant’s past criminal history and the nature of the crime. Moreover, insofar as the cases relied upon by defendant involved sentences imposed in connection with plea agreements, we find them distinguishable from the case at hand (see, e.g., People v Carr, 135 AD2d 722; People v Daniels, 132 AD2d 667).
Cardona, P. J., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.